People v McKinley (2015 NY Slip Op 09220)





People v McKinley


2015 NY Slip Op 09220


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Friedman, J.P., Andrias, Gische, Kapnick, JJ.


16416 3130/12

[*1] The People of the State of New York, Respondent,
vChristopher McKinley, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Katharine Skolnick of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered September 11, 2013, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of five years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations. The police stopped defendant's van for traffic violations, smelled marijuana, saw a bag of marijuana in the van, and found two firearms during lawful searches of the van under the automobile exception (see People v Hurtado, 113 AD3d 411 [1st Dept 2014], lv denied 22 NY3d 1199 [2014]). Because the second search, conducted at the precinct, was "reasonably close in time and place to the point of arrest, we conclude that there was no requirement that the police further delay the search to obtain a warrant" (People v Blasich, 73 NY2d 673, 681 [1989]; see also People v Dixon, 107 AD3d 530 [1st Dept 2013], lv denied 21 NY3d 1041 [2013]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK